IN THE SUPREME COURT OF TENNESSEE
                              AT JACKSON



                                      FOR PUBLICATION

LORRAINE BURTON SPIERS           )    Filed: May 24, 1999
MARCUS,                          )
                                 )
      Plaintiff/Appellee,        )    SHELBY COUNTY
                                 )
v.                               )    Hon. Floyd Peete
                                 )    Chancellor
TRENT WRIGHT MARCUS,             )
                                 )    Supreme Court
      Defendant/Appellant.       )    No. 02S01-9804-CH-00036




FOR APPELLANT                                     FOR APPELLEE
Daniel Loyd Taylor                                Caren B. Nichol
Craig B. Flood, II                                Memphis, TN
Memphis, TN




                             OPINION


COURT OF APPEALS REVERSED,
TRIAL COURT JUDGMENT REINSTATED.                         DROWOTA, J.
        In this case, we consider whether the Chancery Court of Shelby County

abused its discretion in declining jurisdiction of a suit for the modification of child

custody. Apparently finding that the plaintiff was barred from filing suit in Tennessee

due to her violation of previous child custody orders entered in North Carolina, the

trial court dismissed the plaintiff’s complaint. The Court of Appeals reversed.

Because we find that the trial court acted within its discretion as set forth in Tenn.

Code Ann. § 36-6-209(b) (1996), we reverse the Court of Appeals and reinstate the

trial court’s order dismissing the plaintiff’s complaint.



                              PROCEDURAL HISTORY

        Plaintiff/Appellee Lorraine Burton Spiers Marcus (“the Wife”) and

Defendant/Appellant Trent Wright Marcus (“the Husband”) were married in Memphis

in 1990. Shortly thereafter, the parties moved to Winston-Salem, North Carolina,

where the Husband was attending medical school. The parties’ only child, Natalie

Spiers Marcus, was born in November of 1991. The parties separated in the Fall of

1992.



        In response to a petition filed by the Husband seeking custody of the child and

a counterpetition filed by the Wife seeking custody, child support, and alimony, a

North Carolina court entered an order on March 16, 1993. In this order, the North

Carolina court found:

        That both the [Husband] and the [Wife] are fit and proper parents to
        have the joint legal care, custody, and control of the minor child. That
        it would be in the best interests of the minor child that her primary
        physical care, custody, and control be awarded to the [Wife] subject to
        secondary physical custody with the [Husband] as set out herein.



                                           -2-
The court set forth a visitation schedule and awarded alimony and child support to

the Wife.



       Around January of 1993, shortly before this North Carolina order was entered,

the Wife and the child relocated to Memphis.1 In July of 1993, the Husband moved

to Arkansas, where he filed a suit for divorce, division of property, and a finding that

neither party was entitled to alimony. An Arkansas court granted the Wife’s motion

to dismiss all of the Husband’s requests for relief except for divorce. The Arkansas

court scheduled a hearing on the complaint for divorce in December of 1994.



       While these proceedings were occurring in Arkansas, the Husband also filed

a petition in North Carolina to alter the March 1993 order. Following a hearing on this

motion in which both parties were represented by counsel, the North Carolina court,

on September 30, 1993, entered an order setting forth a more specific visitation

schedule. The order stated that all other aspects of the March 1993 order would

remain in effect and that “this cause is retained for further orders of this Court.”



       In response to a show cause motion filed by the Husband, the North Carolina

court, on November 22, 1994, entered an order finding that the Wife was in civil and

criminal contempt for failure to adhere to the visitation schedule set forth in the

September 1993 order.              The North Carolina court ordered that the Wife be


       1
           This relocation was ackno wledged by the North Carolina court in its March 1993 orde r:

       That the [Wife] has testified and indicated that she is in the process of moving to
       M e m phis, Tennessee along with the minor child . . . , and that the reason for her
       relocation to Memphis, Tennessee is so that she can secure employment, since the
       employment conditions are more favorable in Memphis, Tennessee, than in Winston-
       Salem , North C arolina.

                                                  -3-
incarcerated until she complied and that she pay for the Husband’s attorney’s fees.

Although the Wife was not present during this hearing, she was represented by

counsel. Interestingly, another order was also entered by a different North Carolina

judge on the same date, November 22, 1994. The order stated that it was in

response to the Husband’s “Motion for Review, requesting, among other things,

modification of [the Husband’s] secondary physical custody and termination of [the

Wife’s] alimony.”     The order further stated that the W ife “appeared in Court

represented by her attorneys.” This order made no reference to the contempt order

or any allegation that the Wife had failed to comply with the visitation schedule. The

North Carolina court simply reaffirmed the existing joint custody arrangement,

increased the Husband’s alimony and child support obligation, and directed that he

pay the Wife’s attorney’s fees. The order noted that although both parties were living

out-of-state, they were residents of North Carolina six months prior to the filing of the

action.



          The record includes an additional contempt order entered by the North

Carolina court on December 16, 1994. Although the Wife was not present, she was

represented by counsel at the hearing. Asserting that it retained jurisdiction over the

matter, the North Carolina court found that the Wife had “willfully and intentionally

violated” the September 30, 1993 order relating to the visitation schedule and the

November 22, 1994 contempt order. The court again found the Wife to be in civil and

criminal contempt, ordered that she be incarcerated, and directed that she pay the

Husband’s attorney’s fees.




                                          -4-
        A few days later, on December 21, 1994, the Arkansas court held a hearing

regarding the Husband’s petition for divorce. After finding that the Husband was a

resident of Arkansas and, thus, that the court had jurisdiction, the court granted the

Husband a divorce “on the ground of general indignities,” but refused to make a ruling

“on any other matter.” This order was entered January 11, 1995.



        Meanwhile, on December 19, 1994, the Wife filed a complaint for divorce and

injunctive relief in the Chancery Court of Shelby County, Tennessee. The complaint

sought a divorce, a division of property, an award of child support and alimony, and

a finding that the Wife was entitled to custody of Natalie.2 The Wife’s complaint

includes the following statement:


               Plaintiff is aware of, and calls this court’s attention to, a custody
        order which was entered on March 16, 1993, by the General Court of
        Justice, District Court Division, Forsyth County, North Carolina, Docket
        number 92 CVD 6246. The Order awarded legal custody of the parties’
        minor child jointly to the Plaintiff and Defendant. It further awarded
        primary physical care, custody and control of the minor child to Plaintiff
        and secondary physical custody to the Defendant. No divorce action
        is pending in North Carolina.

                Plaintiff avers that the North Carolina Court has continued to
        exercise jurisdiction over the custody issue although it does not have
        the authority to do so. Plaintiff further avers that pursuant to
        Tennessee Code Annotated section 36-6-207(a) and the Federal
        Parental Kidnapping Prevention Act, U.S.C. 1738A, the North Carolina
        Court is not “exercising jurisdiction substantially in conformity with this
        part” in that (1) neither of the parties is a domiciliary of the state of
        North Carolina, (2) neither party continues to reside in North Carolina,
        as the Plaintiff left the state on December 30, 1992 and the Defendant
        left the state on July 1, 1993, and (3) Tennessee is the “home state” of
        the parties’ child.




        2
          The com plaint also s ought to e njoin the H usban d from perm itting mem bers of th e oppo site
sex fro m sta ying overnig ht with him when th e child wa s prese nt.

                                                   -5-
         On April 18, 1995, the Wife filed in the Chancery Court a “Petition to Enroll and

Modify Foreign Decrees and for Injunctive Relief.” Attached as exhibits to the petition

were the North Carolina court orders dated March 16, 1993, September 30, 1993,

and November 22, 1994,3 as well as the Arkansas court orders dated November 10,

1993 and January 11, 1995. The petition alleged that these five orders “are entitled

to full faith and credit in the courts of the State of Tennessee.” The petition further

alleged that a material change of circumstances had occurred since the entry of

these out-of-state orders so as to warrant the Wife being awarded sole custody of the

child.



         In response to a motion to dismiss filed by the Husband, the Chancery Court

of Shelby County held a hearing on this matter on August 31, 1995. At the hearing,

counsel for the Husband cited the contempt orders entered by the North Carolina

court and contended that the Shelby County trial court should refuse to exercise

jurisdiction due to the Wife’s “unclean hands.”                    The Wife responded that the

contempt orders were void because North Carolina did not have jurisdiction over the

out-of-state parties. On November 14, 1995, the Chancery Court of Shelby County

granted the Husband’s motion to dismiss in a non-specific order. Subsequently, the

Wife filed a motion to alter or amend, which was denied by the trial court.



         While this action was being appealed to the Tennessee Court of Appeals,

another order was entered by the North Carolina court on January 9, 1997 pursuant




         3
         The petition only references the November 22, 1994 order increasing the Husband’s alimony
and child support obligations and not the Nov emb er 22, 19 94 orde r finding the W ife to be in con temp t.

                                                    -6-
to a change of custody motion filed by the Husband.4 Prior to a hearing on the

matter, the court granted a motion to withdraw filed by counsel for the Wife and

signed by the Wife. The W ife did not appear at the hearing on this motion and, thus,

neither the Wife nor her counsel were present. The order refers to the litigation

history as well as the Chancery Court of Shelby County’s action “deferring this matter

to the North Carolina Court which has retained jurisdiction over the parties’ minor

child, Natalie.” Finding that a “substantial and material change of circumstances

justifying a modification” of the North Carolina court’s previous orders exists, the

North Carolina court awarded custody of the child to the Husband.5 The court also

ordered that the Husband’s child support obligations should be stayed. Despite

insisting that the North Carolina court’s actions were void, the Wife agreed to turn

over physical custody of the child to the Husband.6



        On July 1, 1997, the Tennessee Court of Appeals reversed the Chancery

Court of Shelby County’s dismissal of the Wife’s complaint. Despite labeling the

Wife’s defiance of the North Carolina orders as “clearly reprehensible,” the Court of

Appeals found as follows:

         But she cannot now be repelled because of the offense she offered to
         the North Carolina Court, see, Haynes v. Haynes, 904 S.W.2d 118


        4
          The Husband filed a copy of this order as part of a motion for consideration of post-judgment
facts, wh ich we gr ant.

        5
         Among reasons articulated by the court include the finding that “the [Wife] has demonstrated
a pattern of violations of the decrees of this Court adversely affecting the relationship between the
minor child and her father. Specifically, the [Wife] has denied access of the m inor child to the
[Husband] and of the [H usb and ] to the min or ch ild on a ppro xim ately h alf of the [Husband’s] scheduled
visits.”

        6
         The Wife also filed a motion for consideration of post-ju dgm ent facts in which she states that
an August 27, 1997 No rth Carolina order exists requiring th e W ife to have superv ised visitation with
Natalie. Although a copy of this alleged order is not attached, the Husband does not dis pute its
existence.

                                                    -7-
       (Tenn. Ct. App. 1995), since our primary concern is for the best
       interests of the child. It is at this juncture that we emphasize that the
       child and Wife have been residents of Tennessee since January 1993,
       and Husband a resident of Arkansas since July, 1993. North Carolina
       has no vested jurisdictional interest, and neither Wife nor Husband nor
       the child has a 'significant connection' with that State. N.C. Gen. Stat.
       50 A-3(2) (1989). Moreover, the custody of the child is not an issue
       before us; rather, whether or not the North Carolina Orders may be
       filed in Tennessee is the sole issue. State ex rel. Cooper v. Hamilton,
       688 S.W.2d 821 (Tenn.1985) is the authority for the conclusion that
       where all persons involved have moved away, jurisdiction to modify
       custodial decrees will shift elsewhere.

            Given the record before us we are not aware of any reason why
      the North Carolina Orders are not entitled to full faith and credit in
      Tennessee, T.C.A. 36-6-214; Brown v. Brown, 847 S.W.2d 496 (Tenn.
      1993), and thus eligible for filing in the Chancery Court of Shelby
      County, Tennessee pursuant to T.C.A. 36-6-216.

             The sole purpose of this legal exercise by the Wife appears to
      be an effort to salvage the issue of permanent alimony, since the
      divorce judgment rendered by the Arkansas Court has become final,
      and the issue of custody may be litigated in the child's home state in
      accordance with the laws of Tennessee. As to the efficacy of this
      stratagem we express no opinion and offer no critique. Suffice to state
      that a judgment which cannot be enforced is worthless, and that the
      North Carolina judgments, when filed in Tennessee at the behest of
      Wife are amenable to enforcement ab initio.



                                    DISCUSSION

       On appeal, the Husband contends that the Chancery Court of Shelby County

acted within its discretion in dismissing the Wife’s complaint. Adopted by the General

Assembly in 1979, Tennessee’s version of the Uniform Child Custody Jurisdictional

Act (“UCCJA”), Tenn. Code Ann. §§ 36-6-201 et seq. (1996 & Supp. 1998), when

construed in conjunction with the federal Parental Kidnapping Prevention Act

(“PKPA”), 28 U.S.C.A. §§ 1738A et seq. (1994 & Supp. 1999), is designed to avoid




                                         -8-
jurisdictional controversies between other states when considering child custody

disputes. See Tenn. Code Ann. § 36-6-201(a) (1996). 7



         Under Tennessee’s version of the UCCJA, a trial court may exercise

jurisdiction to enforce an initial child custody decree or modify an existing child

custody decree in the event that Tennessee “is the home state of the child at the time

of commencement of the proceeding.” Tenn. Code Ann. § 36-6-203(a)(1)(A) (1996).

There is little dispute that at the time the order was entered by the Chancery Court

of Shelby County in November of 1995, Tennessee was the child’s “home state,” as

defined by Tenn. Code Ann. § 36-6-202(5) (1996). 8 The UCCJA, however, also

provides that a trial court that would otherwise retain jurisdiction under Tenn. Code

Ann. § 36-6-203 may, nevertheless, decline jurisdiction under certain circumstances.

Thus, Tenn. Code Ann. § 36-6-209 (1996), provides as follows:

         (a) If the petitioner for an initial decree has wrongfully taken the child
         from another state or has engaged in similar reprehensible conduct, the
         court may decline to exercise jurisdiction if this is just and proper under
         the circumstances.

         (b) Unless required in the interest of the child and subject to §
         36-6-215(a), the court shall not exercise its jurisdiction to modify a
         custody decree of another state if the petitioner, without consent of the
         person entitled to custody, has improperly removed the child from the
         physical custody of the person entitled to custody or has improperly
         retained the child after a visit or other temporary relinquishment of


         7
         For a thorou gh discu ssion of the objec tive of the U CCJ A and its inte rplay with the PKPA , see
Brown v. Brown, 847 S.W.2d 496, 498-503 (Tenn. 1993); Kimberly H. Harris, N ote, Inter state Child
Custody Dispute s: A Practical Guide for Tennessee Attorneys on the Law of Jurisdiction, 24 Me m. St.
U. L. Rev. 533 (1994).

         8
          " Ho m e state ” is de fined as “th e sta te in w hich the c hild im me diate ly prec eding the tim e
involved lived with such child's parents, a parent or a person acting as parent, for at least six (6)
consecutive months, and in the case of a child less than six (6) months old the state in whic h the child
lived from birth with any of the persons mentioned. Periods of temporary absence of any of the named
persons are coun ted as part of the six (6) months or other period.” Ten n. Code Ann. § 36-6-20 2(5).




                                                     -9-
       physical custody. If the petitioner has violated any other provision of
       a custody decree of another state, the court, subject to § 36-6-215(a),
       may decline to exercise its jurisdiction if this is just and proper under
       the circumstances.



       With the exception of the analytical framework in the first sentence of

subsection (b), the statutory language is permissive. It provides that a trial court

“may decline” to exercise its jurisdiction if “just and proper under the circumstances.”

Id. (emphasis added). The trial court is authorized to determine what is the “just and

proper” course in the consideration of the totality of the circumstances, and the

appropriate standard of review for an appellate court of a trial court’s declination of

jurisdiction is whether the trial court abused its discretion. See Falco Adkins v. Falco

Antapara, 850 S.W.2d 148, 153 (Tenn. App. 1992). Under this standard, “[a]n

appellate court should not reverse for ‘abuse of discretion’ a discretionary judgment

of a trial court unless it affirmatively appears that the trial court's decision was against

logic or reasoning, and caused an injustice or injury to the party complaining.” Ballard

v. Herzke, 924 S.W.2d 652, 661 (Tenn. 1996); see also Myint v. Allstate Ins. Co., 970

S.W.2d 920, 927 (Tenn. 1998); Douglas v. Estate of Robertson, 876 S.W.2d 95, 97

(Tenn.1994).



       The Husband contends that the Court of Appeals erred in finding an abuse of

discretion and argues that the trial court acted within its discretion in declining

jurisdiction due to the Wife’s “unclean hands.” Emphasizing that North Carolina has

repeatedly held the Wife in contempt for violating custody orders, the Husband

argues that the UCCJA authorized the trial court to decline jurisdiction because: (1)

the Wife has “engaged in similar reprehensible conduct,” Tenn. Code Ann. § 36-6-


                                           -10-
209(a); and (2) the Wife “has violated any other provision of a custody decree of

another state,” Tenn. Code Ann. § 36-6-209(b). The Wife responds that the North

Carolina contempt orders cited by the Husband found her in contempt of void orders

and, thus, her violation of void orders does not constitute “reprehensible conduct” or

a “violat[ion] . . . of a custody decree of another state,” in accordance with Tenn.

Code Ann. § 36-6-209.



       We initially note that the Husband’s reliance on Tenn. Code Ann. § 36-6-

209(a) is misplaced. This provision involves petitions for an “initial decree” of child

custody. Id. (emphasis added); see also Tenn. Code Ann. § 36-6-202(6). Because

it is uncontroverted that North Carolina entered an “initial decree” in March of 1993,

Tenn. Code Ann. § 36-6-209(a) is inapplicable. Since the Wife’s complaint in the

present case seeks to modify an out-of-state decree, our analysis must proceed

under Tenn. Code Ann. § 36-6-209(b).



       Clearly on its face, the record indicates that the Wife has violated an out-of-

state custody decree. Tenn. Code Ann. § 36-6-209(b). One of the North Carolina

contempt orders dated November 22, 1994 finds the Wife to be in contempt of the

September 1993 North Carolina order. In addition, the December 1994 North

Carolina order found the Wife to be in contempt of the September 1993 order as well

as the November 22, 1994 contempt order. The Wife was represented by counsel

at these contempt proceedings. During oral argument before this Court, however,

counsel for the Wife argued that these orders were void because, under the terms




                                         -11-
of the PKPA, the North Carolina court did not have subject matter jurisdiction at the

times the orders subsequent to the March 1993 order were entered.9



         The Husband responds that the Wife is judicially estopped from contending

that the North Carolina orders are void because she attempted to “enroll” two of these

orders in her April 18, 1995 “Petition to Enroll and Modify Foreign Decrees and for

Injunctive Relief” filed in the Chancery Court of Shelby County.10 This petition, sworn

to under oath by the Wife, referenced the North Carolina orders dated March 16,




         9
          The Wife cites 28 U.S.C.A. § 1738A(d) (Supp. 1999), which provides that “[t]he jurisdiction of
a court of a State which has made a child cus tody o r visitation determination consistently with the
provisions of this section continues as long as [such State continues to have jurisdiction under the laws
of that State] . . . and suc h State re main s the res idence o f the child or any conte stant.” No rth Caro lina’s
version of the UCCJA provides that North Carolina retains jurisdiction over child custody so long as:

                   (1) This State (i) is the h ome state of the child at the time of commencement
         of the proceeding, or (ii) had been the child's home state within six months before
         commencem ent of the proceeding and the child is absent from this State because of
         the child's removal or retention by a person claiming the child's custody or for other
         reasons, and a parent or person acting as parent continues to live in this State; or
                   (2) It is in the best interest of the child that a court of this State assume
         jurisdiction beca use (i) the ch ild and th e child's parents, or the child and at least one
         con testa nt, ha ve a s ignific ant c onn ectio n with this S tate, a nd (ii) there is ava ilable in
         this State substantial evidence relevant to the child's present or future care, protection,
         training, and personal relationships; or
                   (3) The c hild is physica lly present in this State and (i) the child has been
         abandoned or (ii) it is necessary in an emergency to protect the child because the c hild
         has been s ubjecte d to or threa tened w ith mistre atme nt or abuse or is otherwise
         neglected or dependent; or
                   (4) (i) It appears that no other state would have jurisdiction under prerequisites
         substantia lly in accordance with paragraphs (1), (2), or (3), or another state has
         declined to exercise jurisdiction on the ground that th is State is the more approp riate
         forum to determine the custody of the child, and (ii) it is in the best interest of the child
         that this court assume jurisdiction.

N.C. Gen. Stat. § 50A-3 (1989 ).

         10
         In the course of his rebuttal argument during oral argument before this Court, the Husband
also asserted that the Wife may not argue this contention because she did not assert the voidness
argument in her brief. Although the Wife drafted her brief pro se, during oral argument she was
represented by coun sel, w ho co nce ded that th e W ife did not c om plete ly and c ohe rently a rticula te this
argument in her brief. While it is true that issues not included in a party’s brief may not be considered
on appea l, Tenn. R . App. P. 13 (b); Fite v. State, Bd. of Paroles, 925 S.W .2d 543, 545 (Tenn. App.
1996), we construe the Wife’s brief to su fficie ntly alleg e this argu me nt. W e fur ther n ote th at this
argum ent has been c onsisten tly made by the W ife during th e cours e of this litigation.

                                                        -12-
1993, September 30, 1993, and November 22, 1994,11 as well as two Arkansas

orders, and sought the “enforcement” of such orders in the Chancery Court of Shelby

County. We agree that judicial estoppel applies in this case.



         Under the doctrine of judicial estoppel “a party will not be permitted to occupy

inconsistent positions or to take a position in regard to a matter which is directly

contrary to, or inconsistent with, one previously assumed by him, at least where he

had, or was chargeable with, full knowledge of the facts, and another will be

prejudiced by this action.” Obion County v. McKinnis, 364 S.W.2d 356, 357 (Tenn.

1962); see also Layhew v. Dixon, 527 S.W.2d 739, 741 (Tenn. 1975); Werne v.

Sanderson, 954 S.W.2d 742, 745 (Tenn. App. 1997). Designed to prevent a party

from “gaining an unfair advantage,” Carvell v. Bottoms, 900 S.W.2d 23, 30 (Tenn.

1995), the indoctrination of judicial estoppel by Tennessee courts has been cogently

explained by this Court in Sartain v. Dixie Coal & Iron Co., 266 S.W.2d 313 (Tenn.

1924):

         The distinctive feature of the Tennessee law of judicial estoppel (or
         estoppel by oath) is the expressed purpose of the court, on broad
         grounds of public policy, to uphold the sanctity of an oath. The sworn
         statement is not merely evidence against the litigant, but (unless
         explained) precludes him from denying its truth. It is not merely an
         admission, but an absolute bar.

Id. at 318.



         Applying the law to the facts of this case, we find that the Wife is estopped

from now asserting that two of the North Carolina orders that she previously sought



         11
          The petition only refe rred to the November 22, 1994 order increasing the Husband’s alimony
and child support obligation and not the Novem ber 22, 1994 contem pt order.

                                                -13-
to enroll in the Chancery Court of Shelby County are void.12 Because the North

Carolina court, on two occasions, found the Wife to be in violation of the September

30, 1993 order, which the Wife previously sought to enroll, the Chancery Court of

Shelby County did not err by considering these contempt orders as a basis for

declining to exercise jurisdiction in accordance with Tenn. Code Ann. § 36-6-209(b).13



                                              CONCLUSION

         After due consideration of the law and the record in this case, we find that the

trial court acted within its discretion in finding that “it was just and proper under the

circumstances” to decline jurisdiction due to the Wife’s “violat[ion] [of] any other

provision of a custody decree of another state.”14 Therefore, the decision of the Court

of Appeals is reversed, and the order of the trial court dismissing the Wife’s complaint

is reinstated.



         Costs on appeal are taxed to the Appellee, Lorraine Burton Spiers Marcus.


          12
            The sugge stion has been m ade that th e W ife’s April 18, 1995 petition only so ught to
incorpo rate the orders of the North Carolina court dated September 30, 1993 and November 22, 1994,
to the extent that they addressed issues of alimony and child support. However, a plain reading of the
W ife’s April 18, 1995 petition, discussing at length the custody arrangement and visitation schedule set
forth in the Sep temb er 30, 19 93 orde r, clearly indic ates that th e W ife wa s se ekin g to inc orpo rate a ll
aspec ts of the Nort h Ca rolina cour t’s directives in these orders. In fact, absolutely no language in the
petition avers that the latter North Carolina orders should be incorporated to the extent that they
address child support and alimony. Moreover, this argument was never espoused by the Wife in her
briefs before th is Court or the Court of Appeals, nor do her briefs allege that the trial court acted
imp rope rly in dismissing her claims for a modification of the Husband’s alimony and child support
obligation.

         13
          During oral argum ent, the W ife conc eded tha t North C arolin a reta ins ju risdic tion to hold
parties in contempt of valid orders. Because we find that the Wife is now judicially estopped from
arguing the inv alidity of the S epte mb er 30 , 199 3 ord er, it follows tha t North Caro lina se em ingly wo uld
have jurisdiction to hold the Wife in contempt of this order. We express no opinion concerning whether
the orders at issue would be void under the PKPA and North Carolina law, since the Wife is estopped
from presen ting this argu men t.

         14
            W e further note that the phrase “[u]nless required in the interest of th e child” refe rs only to
the first sentence in Tenn. Code Ann. § 36-6-209(b), which requires mandatory declination, and not the
secon d sente nce of th e provision which is a pplicable in th e prese nt case .

                                                      -14-
                              _____________________________________

                              Frank F. Drowota, III,
                              Justice




Concur:

Anderson, C.J.
Birch, Holder, Barker, J.J.




                                   -15-